Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 16, line 3, after “a”, --non-transitory—- was inserted.
REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-20 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including filtering out non-topic related content received from a plurality of information sources based on N-gram techniques applied to the received content associated with known locations of a natural resource; generating, by the computer processor, a plurality of clusters respectively including like-topic data of the received content, wherein features corresponding to characteristics of respective topics of the received content are extracted respectively; storing, by the one or more processors, the features as feature vectors in a proximity matrix that includes applying a threshold of aggregation and separation of the clusters as determined by unsupervised learning, the plurality of hypotheses respectively corresponding to the plurality of clusters of the like-topic data of the received content; generating, by the computer processor, a sequence of regression models based on groups of related features, in which respective regression models are based on the feature vectors stored in the proximity matrix corresponding to respective aggregate clusters; and identifying a particular predicted location of the natural resource associated with a highest probability hypothesis by processing the plurality of hypotheses through the sequence of the regression models, as specified in claims 1; filtering out non-topic related content received from a plurality of information sources based on N-gram techniques applied to the received content associated with known locations of a natural resource; the features as feature vectors in a proximity matrix that includes applying a threshold of aggregation and separation of the clusters as determined by unsupervised learning, the plurality of hypotheses respectively corresponding to the plurality of clusters of the like-topic data of the received content; determining, by the computer processors, a confidence level of each hypothesis based on the respective feature vectors serving as dimensions of evidence of the confidence level; generating, by the computer processor, a sequence of regression models based on groups of related features, in which respective regression models are based on the feature vectors stored in the proximity matrix corresponding to respective aggregate clusters; and identifying a particular predicted location of the natural resource associated with a highest probability hypothesis by processing the plurality of hypotheses through the sequence of the regression models, as specified in claim 16; filtering out non-topic related content received from a plurality of information sources based on N-gram techniques applied to the received content associated with known locations of a natural resource; program instructions to generate a plurality of clusters respectively including like-topic data of the received content, wherein features corresponding to characteristics of respective topics of the received content are extracted respectively; program instructions to store the features as feature vectors in a proximity matrix that includes applying a threshold of aggregation and separation of the clusters as determined by unsupervised learning, wherein a feature vector has one or more dimensions; program instructions to determine a plurality of hypotheses respectively associated with a prediction of a particular location of the natural resource, the plurality of hypotheses respectively corresponding to the plurality of clusters of the like-topic data of the received content; program instructions to determine a confidence level of each hypothesis based on the respective feature vectors serving as dimensions of evidence of the confidence level; program instructions to generate a sequence of regression models based on groups of related features, in which respective regression models are based on the feature vectors stored in the proximity matrix corresponding to respective aggregate clusters; and program instructions to identify a particular predicted location of the natural resource associated with a highest probability hypothesis by processing the plurality of hypotheses through the sequence of the regression models, as specified by claim 20.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zadeh (US 2014/0201126) teaches using regression models (“linear regression, and/or logistic regression are used. For example, perceptron is used for classification, e.g., in or out, accept or deny, and is trained by perceptron learning algorithm including a pocket version. The linear regression is for example used to determine (continuous valued or real valued) amount, based on squared error function and pseudo-inverse algorithm”, 1823).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123